NUMBER 13-14-00657-CV

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG

                                  IN RE AGUSTIN GARCIA


                           On Petition for Writ of Mandamus.


                             MEMORANDUM OPINION
                Before Justices Rodriguez, Garza, and Longoria
                      Memorandum Opinion Per Curiam1

        Relator, Agustin Garcia, filed a petition for writ of mandamus and a motion for

emergency stay in the above cause on November 14, 2014. Relator seeks to compel the

trial court to allow him to file an amended pleading including a verified denial. The real

parties in interest, Guillermo R. Pechero, M.D. and Ruben D. Pechero, M.D. filed a

response to relator’s motion for emergency stay on November 17, 2014.



        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
       Mandamus is appropriate when the relator demonstrates that the trial court clearly

abused its discretion and the relator has no adequate remedy by appeal. In re Reece,

341 S.W.3d 360, 364 (Tex. 2011) (orig. proceeding); In re Prudential Ins. Co. of Am., 148
S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). The relator has the burden of

establishing both prerequisites to mandamus relief, and this burden is a heavy one. In re

CSX Corp., 124 S.W.3d 149, 151 (Tex. 2003) (orig. proceeding).

       A trial court clearly abuses its discretion if it reaches a decision that is so arbitrary

and unreasonable that it amounts to a clear and prejudicial error of law or if it clearly fails

to analyze the law correctly or apply the law correctly to the facts. In re Cerberus Capital

Mgmt., L.P., 164 S.W.3d 379, 382 (Tex. 2005) (orig. proceeding) (per curiam). The

adequacy of an appellate remedy must be determined by balancing the benefits of

mandamus review against the detriments. In re Team Rocket, L.P., 256 S.W.3d 257, 262

(Tex. 2008) (orig. proceeding). Because this balance depends heavily on circumstances,

it must be guided by the analysis of principles rather than the application of simple rules

that treat cases as categories. In re McAllen Med. Ctr., Inc., 275 S.W.3d 458, 464 (Tex.

2008) (orig. proceeding). We evaluate the benefits and detriments of mandamus review

and consider whether mandamus will preserve important substantive and procedural

rights from impairment or loss. In re Prudential Ins. Co. of Am., 148 S.W.3d at 136.

       The Court, having examined and fully considered the petition for writ of mandamus

and the applicable law, is of the opinion that relator has not met his burden to obtain

mandamus relief. See In re Prudential Ins. Co. of Am., 148 S.W.3d at 135–36; In re City

of Dallas, No. 05-14-00922-CV, 2014 WL 4900455, at **3–5 (Tex. App.—Dallas Oct. 1,




                                               2
2014, orig. proceeding). Accordingly, the petition for writ of mandamus and motion for

emergency stay are DENIED. See TEX. R. APP. P. 52.8(a).


                                              PER CURIAM

Delivered and filed the
17th day of November, 2014.




                                          3